CCA 20110737. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, we agree with Appellant’s personally-asserted contention that the Government failed to prove the existence of an agreement to commit the offense of aggravated assault. Accordingly, it is ordered that said petition is granted on the following issue:
WHETHER THE EVIDENCE OF CONSPIRACY TO COMMIT AGGRAVATED ASSAULT IS LEGALLY SUFFICIENT.
The decision of the United States Army Court of Criminal Appeals is reversed as to Charge I and its Specification. The findings of guilty as to Charge I and its Specification are set aside and that charge and specification are dismissed. The remaining findings are affirmed. Inasmuch as Appellant suffered no prejudice as to his sentence because the military judge merged the conspiracy charge with the underlying aggravated assault charge for sentencing purposes, the sentence is affirmed.